Scott, J.,

delivered the opinion of ¿he Court.

A determination of this cause, according to the strict principles of conditions at the common law, without regard to extrinsic circumstances, showing the relationship of the parties to the contract to each other, ■would be productive of groat injustice. It is an admitted rule, that in the construction of wills, we may put ourselves in the situation of the. testator. With this view, evidence must be admissible of all the circumstances surrounding the author of the instrument. This doctrine, so reasonable in itself, which has been applied to wills, is equally applicable to the construction of contracts. Greenleaf, sec. 287. The principles of law cited by the appellants in support of their claim, are unquestionably sound, but cannot with propriety be resorted to for the determination of this controversy. An application of them would be fulfilling the contract to its letter, while its true meaning and intention would be utter!}' sacrificed. The appellants, though not originally parties to the contract, yet coming in as volunteers, must lake the same with all the infirmities attached to it by the conduct of their ancestor. A material circumstance, in this case, is the relationship between the parties to the contract, as also the extreme age of the parties agreeing to make a conveyance of the land in dispute. It is impossible to read the record without coming to the conclusion that the object of old Mr. Seely, in agreeing to make a conveyance of the land to Buzan, his son-in-law, was to obtain protection and support for himself and wife during the short remainder of their lives, offering suitable inducements for that purpose. Whether the contract was complied with as it should have been, is a fact that could only be known to Seely himself. Persons may have seen fire-wood at his house at particular times, but whether it was constantly supplied does not appear. If Seely himself, who was a witness in the 'cause, is to be believed, bis expectations in making the contract were sadly disappointed. He utterly denies that the contract on the part Buzan was conformed to in any par*339ticular. Placing his son-in-law’s and daughter’s residence within a few yards from his own, Seely must have naturally looked to the solace of their countenance and society, or at least he must have expected that they would not forget that he was their father. So far from this, he was driven out of her house by his daughter, in the absence of her husband5 who, on his return, went to the house of Seely and cursed him. Such treatment produced its natural consequences. Filial ingratitude drove Seely from his home; he sought an asylum elsewhere, and as the only means of his support, he conveyed away the land which he had promised to his son-in-law. If such were the feelings of Buzan towards Seely, how hard it is to make us believe that the contract on his part was complied with as it should have been!
The appellants are here in a court of equity seeking relief, and the relief sought is in the nature of an application for a specific performance of a contract. Such applications are always to the discretion of the court. Courts of equity will not interfere to decree a specific performance, except in cases where it would be strictly equitable to make such a decree. He who does inequby shall not have equity. “Honor thy father and thy mother, that thy days may be long in the land which the Lord thy God giveth thee.” The object of Seely in entering into this contract is entirely defeated. What court would place Seely in a condition in which he would be forced into a place from which he had been driven by harsh treatment, or be compelled to beg or starve. After the indignity offered to him at his home, it cannot be said that he prevented a compliance with the contract on the part of Buzan by going away. 'On no principle was he compelled to remain at his residence under the circumstances, or forfeit his land. Why should he remain exposed to the cruelty of those who were so much interested in his death, and who had showed so clearly that they had no regard for his comfort or his feelings ? By refusing to interfere, no decision is made which affects the right of the parties to proceed at law for any redress, by way of damages, to which they maybe entitled. The effect of a refusal is only a declaration that the party ha^ not presented a case which entitles him to equitable relief.
The other Judges concuring,
the decree will be affirmed.